DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 is being by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on 12/02/2020 is acknowledged.  The traversal is on the ground(s) that Bent does not teach die cut labels as recited by claim 1.  This is not found persuasive because as stated previously, Bent teaches a label assembly containing a plurality of precut label (die cut) assemblies, comprising an outer substrate (16; a face layer); a first adhesive layer (14); an inner substrate (12; carrier); a second adhesive layer (10); and a release liner (8; a liner), wherein the inner substrate (12; carrier) may including printing, marking indicia or other information, and the adhesives used can be pressure sensitive acrylic adhesives (Figure 1,8, [0060, 0068, 0093-0098]).
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking 12/02/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “the face layer exhibits shrinkage less than 5%”, and the claim also recites “or less than 1%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, 6, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grosskopf et al. (US 6,035,568) in view of Kennedy (US 2013/0192111) and further in view of Bent (US 2014/0154442).
Regarding claims 1 and 9, Grosskopf a label comprised of a primary label with removable self-adhesive labels, the label (300; multipart label laminate) is comprised of a top layer (310; face layer), a pressure sensitive adhesive (308; first adhesive layer), a base layer (306; carrier), a pressure sensitive adhesive layer (304; second adhesive layer) and a release liner (302; liner) (Figure 8, col. 13 Ln. 5-55). The top layer (310; face layer) of the label is comprised of die cut secondary labels (320; die-cut top labels) and tertiary labels (330; die-cut top labels) comprised of the top layer (310; face layer) and a pressure sensitive adhesive (308; first adhesive layer), wherein the die cut secondary labels (320; die-cut top labels) and tertiary labels (330; die-cut top labels) are releasably adhered to the upper surface of the base layer (306; barrier) (Figure 8; col. 13 Ln. 5-55). In use, the label is removed from the release liner (302; liner) by separating the pressure sensitive adhesive (304; second adhesive layer) from the release liner (302; liner), adhering the label to a container, and when desired removing one or both of the die cut secondary labels (320; die-cut top labels) and tertiary labels (330; die-cut top labels) to use on another surface (Col. 11 Ln. 18-col. 13 Ln. 55). 
Grosskopf et al. teaches that the upper surface of the base layer (306; carrier) is printed, wherein the base layer can be comprised of paper stock (col. 9 Ln. 20-30, col. 13 Ln. 5-55), however, the reference does not expressly teach that the base layer (306; carrier) comprises a printing ink layer on the lower surface, such that the printing ink 
Kennedy teaches a label comprising advertising indicia for application to media, wherein the label is comprised of a top label (18), adhesive (24), a base label (16), adhesive (20) and a liner (14),wherein both the top and bottom surfaces of the top label (18) and the bottom label (16) can be printed with indicia, wherein the indicia is visible when the top label (18) is removed from the label or the bottom label (16) is removed from the surface to which it is attached (Figure 3, 4; [0010-0027]). As both Grosskopf et al. and Kennedy are directed to multipart labels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the label taught by Grosskopf et al. to have printing indicia on the lower surface of the base layer (306; carrier) as well as the upper surface such that indicia would be visible on any surface of the label while in various stages of detachment as taught by the label of Kennedy. 
While Grosskopf et al. teaches a pressure sensitive adhesive used in the label construction, the reference does not expressly teach that the pressure sensitive label is acrylic based. Bent teaches a label assembly comprising an outer substrate (16), adhesive layer (14), inner substrate (12), adhesive layer (10) and a release liner (8), wherein the preferred adhesive is a pressure sensitive hot melt adhesive such as an acrylic based pressure sensitive adhesive which are known in the art (see cited references in [0094]), wherein such adhesive provide a tacky surface allowing a bond to another contacting surface (Figure 1, [0060, 0093-0099]).
As Grosskopf et al., Kennedy and Bent are all directed to labels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the acrylic based pressure sensitive adhesive taught by Bent as the pressure sensitive adhesive in the label taught by Grosskopf et al. as such pressure sensitive adhesives are known in the art for use with labels. 
Regarding claim 2, Grosskopf et al. in view of Kennedy and Bent teach all the limitations of claim 1 above, and Grosskopf et al. further teaches that the top layer (310; face layer) is comprised of a self-adhesive stock, such as high gloss paper (col. 11 Ln. 65-col. 13 Ln. 55), wherein paper is one of the material used for the face layer of the instant application (see pg-pub [0039-0041]). While the reference does not expressly teach that the top layer (310; face layer) has an opacity equal tor more than 80%, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the indicia printed on the upper surface of the underlying base layer (306; carrier) is not visible though and hinders then visibility of the indicia printed on the upper surface of the top layer (310; face layer). 
Regarding claim 3, Grosskopf et al. in view of Kennedy and Bent teach all the limitations of claim 1 above, and Grosskopf et al. further teaches that the top layer (310; face layer) is comprised of a self-adhesive stock, such as high gloss paper (col. 11 Ln. 65-col. 13 Ln. 55), wherein paper is one of the material used for the face layer of the instant application (see pg-pub [0039-0041]). While the reference does not expressly teach that the top layer (310; face layer) exhibits shrinkage less than 5% at elevated temperatures, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 5, Grosskopf et al. in view of Kennedy and Bent teach all the limitations of claim 1 above, and while Grosskopf et al. further teaches that the base layer (306; carrier) is comprised of paper (col. 11 Ln. 65-col. 13 Ln. 55), the reference is silent as to the base layer (306; carrier) being comprised of a plastic film comprising polyethylene terephthalate or polypropylene. Bent further teaches substrate films of the label can be formed from a variety of materials, such as paper or plastic film such as polyethylene terephthalate or polypropylene followed by printing thereon ([0089-0092]). 
The simple substation of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B). Bent teaches paper, polypropylene and polyethylene terephthalate to all be obvious variants used for a printed substrate layer in a label, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base layer (306; carrier) of Bent to be a plastic film such as polyethylene terephthalate or polypropylene as Bent teaches such materials are obvious variants for paper to achieve predictable results.
Regarding claim 6, Grosskopf et al. in view of Kennedy and Bent teach all the limitations of claim 1 above, and while Grosskopf et al. further teaches that the base 
As Grosskopf et al. teaches the same material for the base layer (306; carrier) as disclosed by the instant application, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the base layer (306; carrier) would be expected to have the same properties with respect to haze. 
Regarding claim 7, Grosskopf et al. in view of Kennedy and Bent teach all the limitations of claim 1 above, and Grosskopf et al. further teaches that the base layer (306; carrier) is comprised of a self-adhesive stock, such as high gloss paper (col. 11 Ln. 65-col. 13 Ln. 55), wherein paper is one of the material used for the face layer of the instant application (see pg-pub [0039-0041]). While the reference does not expressly teach that the base layer (306; carrier) exhibits shrinkage less than 4%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as Grosskopf et al. teaches that the top layer (310; face layer) is comprised of paper (col. 11 Ln. 65-col. 13 Ln. 55), which is also disclosed by the instant application as a material used for the face layer (see pg-pub [0039-0041]), therefore, the paper layer taught by Grosskopf et al. would be expected to exhibit the same properties with respect to shrinkage as the claimed invention. See MPEP 2112.01.
Regarding claim 8, Grosskopf et al. in view of Kennedy and Bent teach all the limitations of claim 1 above. The limitation “wherein a low speed release force for separating the first adhesive layer from the carrier is between 20 and 150 cN/25mm, . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grosskopf et al. (US 6,035,568) in view of Kennedy (US 2013/0192111) and Bent (US 2014/0154442) as applied to claim 1 above and further in view of Toniessen et al. (US 2010/0143647) and Liu et al. (US 2017/0007464).
Regarding claim 4, Grosskopf et al. in view of Kennedy and Bent teach all the limitations of claim 1 above, however, the references do not teach that the first adhesive includes acrylic ester based polymer, an acrylic copolymer, a resin, a synthetic wax and a polyurethane based rheology modifier. 
Toniessen et al. teaches a label comprising a colorless pressure sensitive adhesive that is able to be bonded to a variety of different substrates, including paper, paperboards, plastics, etc., and is water soluble to allow for complete redetachment of the adhesive form the substrate ([0012-0043]). The pressure sensitive adhesive is 
Liu et al. teaches a pressure sensitive acrylic adhesive system, wherein polyurethane rheology modifiers are disclosed as suitable thickeners for the pressure sensitive adhesive ([0074-0082]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure sensitive adhesive taught by Toniessen et al. as the pressure sensitive adhesive (308; first adhesive layer) in the label taught by Grosskopf et al. in view of Kennedy and Bent to allow for the die cut secondary labels (320; die-cut top labels) and tertiary labels (330; die-cut top labels) to be easily removed from the containers to which they are applied without leaving any adhesive residue. Furthermore, it would have been obvious to one of ordinary skill in the art to include a polyurethane rheology modifier as taught by the pressure sensitive acrylic adhesive system of Liu et al. to modify the thickness of the pressure sensitive adhesive as desired. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grosskopf et al. (US 6,035,568) in view of Kennedy (US 2013/0192111) and Bent (US 2014/0154442) as applied to claim 1 above and further in view of Kuroda et al. (US 4,968,559).
Regarding claim 10, Grosskopf et al. in view of Kennedy and Bent teach all the limitations of claim 1 above, however, the references do not teach that the pressure sensitive adhesive layer (304; second adhesive layer) includes a polymer of acrylic ester and styrene, a styrene/acrylic copolymer, an oil, a tackifier based on hybrid rosin ester and hydrocarbon resin. 
Kuroda et al. teaches a pressure sensitive adhesive film that has a strong initial adhesion force that is later reduced adhesive force by application of UV light to allow for easy removal, wherein the pressure sensitive adhesive is comprised of an elastic polymer such as a copolymer of acrylic acid ester and styrene; a rosin tackifier such as polymerized rosin, hydrogenated rosins or rosin esters; a saturated copolyester, a polybutene polymer plasticizer and mineral oil (col. 3 Ln. 10-col. 5 Ln. 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure sensitive adhesive film taught by Kuroda et al. as the pressure sensitive adhesive layer (304; second adhesive layer) to provide an adhesive with a strong initial adhesive force that is then easily removed upon application of UV light. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Konkol et al. (US 5,924,738) teaches a multipart form and label (Figure 1A, 1B, 2, 3A, 3B, 5A, 5B, 7A, 7B, 8, 9A, 9B, 10; col. 1 Ln. 48-col. 2 Ln. 25, col. 3 Ln. 1-10, col. 5 LN. 9-col. 7 Ln. 60).
Glasier (US 2006/0078701) teaches a label on label array (Figure 1, 2; [0010-0019]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785